Ingraham, J. (dissenting):
I do not concur in the affirmance of this judgment. There is nothing in the testimony that would justify a jury in finding that when these boys started to cross the track upon which the car that run over the plaintiff was proceeding, the car was over eight or ten feet ahead of the boys. The witness Lyon, who was sworn for the plaintiff, testified that when the boys started to cross the track the front horse was about thirty or forty feet from them, and the horses were then going at about the rate of ten or twelve miles an hour. It appeared, however, that the boys crossed the west track and stood between the two tracks to allow a wagon to pass that was proceeding northward upon the east track, and the witness stated upon cross-examination that this wagon was ahead of the horses of the car about ten, twelve or eight feet, and it was after the wagon going uptown had passed that the boys started to cross the track. The witness reiterates this several times, and it is apparent that he intended to say that when the boys started to cross the track the horses attached to the car were thirty or forty feet away, but while standing to allow the wagon to pass, the car had time to get up so that the horses of the car were but eight, ten or twelve feet from *43the wagon when it passed the boys. The witness was asked: “ How far were they (the boys) in front of the horses when they started to cross that second track ? A. About eight or nine feet, or six or seven, I can’t say exactly.” None of the other witnesses testified to any fact which contradicted this evidence. The Eldridge boy, who was with the plaintiff, expressly testified that he could not tell how far behind the wagon the car was. The witness Merchant testified that when lie first saw the boys between the two tracks, the horses were thirty to thirty-five feet away, but all the testimony shows that the two boys waited for the wagon going north to pass, and there is nothing to show when the boys attempted to cross, after the wagon had passed, that the car which struck them was over eight or ten, or at the most twelve feet away, and that at this distance, with the utmost attention or care on the part of the driver, he could possibly have avoided the accident.
I think the judgment should be reversed.
Judgment and order affirmed, with costs.